Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The rolling bearings in claim 25.  
The “spring system with at least a first spring and a second spring having mutually identical” in claim 31.
The “one latch of said locking device includes a plurality of corresponding latches” in claim 33.
The “at least one latch includes a plurality of latches” in claim 34. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities: 
Page 12, line 27 reads “slide slide.”  The second “slide” should be deleted.  
The Specification does not contain a reference character for the rolling bearing.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 33–34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 reads “said spring accumulator including a spring system with at least a first spring and a second spring.”  It is unclear as to what the first and second springs are.  It will be presumed that these springs are the same as the snap spring.
Claim 33 reads “wherein said at least one latch of said locking device includes a plurality of corresponding latches distributed around a circumference of said bearing housing.”  As written it appears as if a single latch has a multitude of smaller latches, e.g. a hand being a latch and the fingers being corresponding latches.  This is not illustrated in the figures or clearly disclosed in the specification.  Based upon the figures, it is believed that Applicant means there is a locking device with multiple latches surrounding the circumference of the bearing housing.
Claim 34 has a similar issue as described in claim 33.  Here, the language reads “at least one latch includes a plurality of latches.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 24–26, 32, 36 and 45–46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maschinenbau (DE 29801229 U1).
Regarding Claim 24, Maschinenbau discloses a valve drive with a snap function, the valve drive comprising: a snap spring (21) having a preload force; a releasable locking device (12/13/17/18); a bearing housing (11) held against a displacement along a longitudinal axis by said releasable locking device, countering said preload force of said snap spring (Paras. 33–34); a rotary drive input (2); a lead screw (4) connected to or formed by said rotary drive input (Para. 4), said lead screw being mounted in said bearing housing so as to be rotatable about said longitudinal axis 
Regarding Claim 25, Maschinenbau discloses said bearing housing includes a hollow cylinder enclosing bearing positions or rolling bearings (12/13) and enclosing at least one axial section of said lead screw (Fig. 5).  
Regarding Claim 26, Maschinenbau discloses said snap spring (21) is a compression spring or compression coil spring radially outwardly surrounding said bearing housing (11).  
Regarding Claim 32, Maschinenbau discloses said rotary drive input includes an input wheel or input gear (3) connected to said lead screw by a plug connection (Fig. 5), said lead screw being mounted inside said plug connection so as to be displaceable along said longitudinal axis and so as to be displaced relative to said input wheel together with said bearing housing (Fig. 5).  
Regarding Claim 36, Maschinenbau discloses said slide is configured to be supported at least indirectly in said direction of said longitudinal axis in a supported state (Para. 33); and said snap spring is configured to be tensioned by driving said lead screw and consequently by displacing said bearing housing in said longitudinal direction in said supported state of said slide (Paras. 33–34).  
Regarding Claim 45,  Maschinenbau discloses a valve drive according to claim 24;  a valve housing forming a valve seat; andPage 11 of 13Docket No. VP-22622Application No. PCT/EP2018/086452Prel. Amdt. dated June 22, 2020 a valve body connected to said slide, said valve body being movable relative to said valve seat for adjusting a flow cross-
Regarding Claim 46, Maschinenbau discloses the following steps: using a valve drive according to claim 24 for actuating the valve to control or regulate a flow of steam, gas, water, oil or compressed air (Para. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27–31, 33–35 and 37–40 are rejected under 35 U.S.C. 103 as being unpatentable over Maschinenbau (DE 29801229 U1) in view of Andersson et al. (WO 2008091202 A1).
Regarding Claim 27, Maschinenbau discloses a locking device, but does not disclose a locking device that includes at least one hook-shaped latch being movable in radial direction relative to said bearing housing; and said at least one latch has: a first locked position being locked with a form-locking radially outward engagement in said bearing housing; and a second snap position canceling said engagement in said bearing housing for moving said bearing housing acted upon by said preload force of said snap spring in said direction of said longitudinal axis.  
Andersson teaches a locking device that includes at least one hook-shaped latch (27) in order to stop the valve in the event of an emergency.  Pg. 5, Lines 16–19.  Thus, preventing damage to the system in which the valve is located.  Pg. 6, Lines 24–33.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the releasable locking device of Maschinenbau with a hook configuration as taught by Andersson in order to stop the valve in the event of an emergency.  Thus, preventing damage to the system in which the valve is located.  As, well as decrease the number of parts.
Per the Maschinenbau–Andersson combination, Andersson’s elements 27 and 28 replace Maschinenbau’s elements 12, 13, 17 and 18.  This results in Andersson’s having two of element 28 located where Maschinenbau’s elements 17 and 18 are situated.
The Maschinenbau–Andersson combination teaches a locking device that includes at least one hook-shaped latch (Andersson, 27) being movable in radial direction relative to said bearing housing (Andersson, Pg. 5, Lines 21-29); and said at least one latch has: a first locked position being locked with a form-locking radially outward engagement in said bearing housing; and a second snap position canceling said engagement in said bearing housing for moving said bearing housing acted upon by said preload force of said snap spring in said direction of said longitudinal axis.  
Regarding Claim 28, the Maschinenbau–Andersson combination teaches further comprises a control ring surrounding said at least one latch in a radial direction and being movable in said direction of said longitudinal axis between a first position in which said control ring blocks said at least one latch from moving out of said locked position and a second position in which said control ring releases a movement of said at least one latch (Maschinenbau, Figs. 3–6).  
Regarding Claim 29, the Maschinenbau–Andersson combination teaches the at least one latch is a self-opening latch (Andersson, Pg. 5, Lines 21-29).  
Regarding Claim 30, the Maschinenbau–Andersson combination teaches comprises a magnetic actuator holding said control ring in said first position against a spring force (Andersson, Pg. 5, Lines 21-29, where element 28 is a solenoid).  
Regarding Claim 31, the Maschinenbau–Andersson combination teaches a spring accumulator (Maschinenbau, 23) generating said spring force, said spring accumulator including a spring system with at least a first spring and a second spring having mutually identical or mutually different spring characteristic curves, said first spring being effective only over a part of a travel range of said second spring for 
Regarding Claim 33, the Maschinenbau–Andersson combination teaches said at least one latch (Andersson, 27) of said locking device includes a plurality of corresponding latches distributed around a circumference of said bearing housing.  Maschinenbau figure 3 illustrates at least two recesses (19/20) that accommodate at least two of Andersson’s latches.
Regarding Claim 34, the Maschinenbau–Andersson combination teaches at least one latch includes a plurality of latches (Andersson, 27), and said control ring (Maschinenbau, 15) encloses a plurality or all Page 8 of 13Docket No. VP-22622Application No. PCT/EP2018/086452Prel. Amdt. dated June 22, 2020of said latches together or radially outwardly encloses a plurality or all of said latches together.  
Regarding Claim 35, the Maschinenbau–Andersson combination teaches at least one latch is rotatable about an axis of rotation aligned tangentially to said longitudinal axis; said at least one latch engages said bearing housing at a fixing point in said first locked position; and said fixing point is positioned on a different diameter or a smaller diameter than said axis of rotation.  Andersson, Pg. 5, Lines 21-29.
Regarding Claim 37, the Maschinenbau–Andersson combination teaches a support tube being displaceable in said direction of said longitudinal axis, said support tube having an axial end for connecting to a valve housing, and said bearing housing being mounted in said support tube.  Maschinenbau Figs. 3–6.
Regarding Claim 38
Regarding Claim 39, the Maschinenbau–Andersson combination teaches said control ring is movable in said longitudinal direction together with said bearing housing for tensioning said snap spring and said control ring is consequently displaceable by said at least one latch for blocking said snap spring.  
Regarding Claim 40, the Maschinenbau–Andersson combination teaches said at least one latch and said control ring have at least one of the following engagements: said at least one latch has a surface on which said control ring engages, and said surface has an oblique inclination facing toward said control ring relative to said longitudinal axis, or said control ring has a surface facing and engaging on said at least one latch, and said surface has an inclination relative to said longitudinal axis.  Maschinenbau Figs. 3–6.
Regarding Claim 41, the Maschinenbau–Andersson combination teaches a spring plate being fixed to said bearing housing (Maschinenbau, Fig. 3), said spring plate surrounding a radially outer circumference of said support tube, and said spring plate supporting said snap spring.  
Regarding Claim 42
Regarding Claim 43, the Maschinenbau–Andersson combination teaches said spring plate is movable in said direction of said longitudinal axis for a transport state by driving said lead screw until said lead screw strikes against said axial slide when said control ring is in said first position.  Maschinenbau, Paras. 34 and 41.  
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Maschinenbau (DE 29801229 U1) in view of Grimseth et al. (USPN 8398051 B2).
Regarding Claim 44, Maschinenbau does not disclose a test device including a selectively actuatable test actuator configured to be actuated to block said bearing housing in a middle of a displacement path of said bearing housing or to be brought into mechanical engagement with said slide for blocking a complete displacement of said bearing housing after a release of said locking device and for releasing only an initial displacement by said snap spring.  
Grimseth teaches a test device in order to ensure the emergency shutdown device (ESD) is functioning properly (Col. 9. Lines 5–22).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the system of Maschinenbau with a test device as taught by Grimseth in order to ensure the emergency shutdown device is functioning properly.  Thus, preventing damage to the system in which the valve is located.  As, well as decrease the number of parts.
The Maschinenbau– Grimseth combination tests the functionality of the ESD by operating the valve and engaging the releasable locking device.  Therefore, the Maschinenbau– Grimseth combination is capable of performing the aforementioned limitations.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mann (USPN 8523142 B2) discloses a valve having a snap function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753